DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical component arranged to shape the light” in claims 2 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-5, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clynne et al. (US 2018/0339073; hereinafter “Clynne”).

In regard to claims 1, 5 and 8, Clynne discloses a disinfection system which does not include an imaging sensor comprising at least one light source (light sources 102, 112, 122) configured to emit light into an environment for human occupancy to inactivate one or more pathogens in the environment, such as a room (see [0013]), for human occupancy, the light including an inactivating portion in a range of at least 280 nanometers (“the inactivating portion of the light may have a wavelength that is at least 280 nm […] or another lower limit”; see [0073]).  Clynne teaches that actinic UV light having shorter wavelengths, such as between 240 and 280 nm is effective in breaking DNA molecules and can be hazardous to the health of living beings such that the inactivating portion of the light can include no more than 0.001, 0.0005, or 0.00015 watts of actinic UV (wavelength range of 240 nm to 280 nm as depicted in Figure 3) per square meter of floor area in the environment which would be equivalent to 28.8, 14.4, or 4.32 J/m2 in an 8 hour time period, respectively.  See [0055] and [0091].  Thus, the inactivating portion of light produced by the light source necessarily includes at least some actinic UV radiation which is limited to be less than the recited actinic dose limit in a plane above the floor as required by IEC 62471.  See [0054].  
In regard to claim 2, Clynne discloses that light source 122 is a targeted light source which generates targeted light to illuminate pathogens on a desired surface.  Therefore, the light source 122 necessarily includes an optical component as claimed to shape the light such that the light can be “targeted.”  See [0068].
In regard to claim 4, Clynne discloses wherein light is dosed to provide a 90% kill of S. aureus over an 8 hour period.  See [0047].
In regard to claim 9, Clynne discloses that a controller 128 may direct the light sources 112, 122 to  pulse the inactivating portion of the light at a frequency exceeding about 100 hertz with a duty factor of less than 0.5.  Therefore, the peak irradiance would at least be 2 times a time-averaged irradiance emitted by the at least one light source as the light source would be off for half of the time.  See [0070].
In regard to claim 16, Clynne does not disclose that a heat sink is required for the light sources.  Therefore, it is viewed that heat sinks are not required for operation of the light sources.

Claim Rejections - 35 USC § 103
Claims 3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Clynne.
In regard to claim 3, Clynne does not explicitly disclose the actinic dose limit at a plane 2.1 meters or more from a floor of the environment as Clynne only explicitly recites the actinic dose limit at the floor.  Clynne does disclose wherein actinic UV light can be limited to no more than 0.00015 watts per square meter of floor area in the environment, which would equate to 12.96 J/m2 at the floor in a 24 hour period.  See [0055].  As Clynne understand that limiting exposure to actinic UV light is important to ensure the safety of human beings, it is held that the defined limit of the claim would have been obvious to one of ordinary skill in the art at the time of the invention in order to prevent harmful exposure levels at the height of the human eye.  See [0035].
In regard to claim 31, Clynne teaches that the light can be pulsed at a frequency of about 100 hertz and can have a duty factor of less than 0.5, such as less than 0.05.  Clynne does not explicitly disclose pulses having a pulse width of less than 1 second and a pulse spacing of at least 10 seconds.  However, it would have been within the ambit of one of ordinary skill in the art to have implemented pulses with the recited parameters without creating any new or unexpected results as the specification does not disclose the criticality of the recited values.

Claims 6-7 and 23-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Clynne as applied to claim 1 above and further in view of Lloyd (US 2017/0246329).
In regard to claims 6 and 7, Clynne is silent in regard to a reflective element.  Clynne does disclose wherein the light sources can use LEDs.  See [0068].
Lloyd discloses a system for targeting disinfecting light wherein the light source includes a reflective element having a reflectance greater than 50% for the emitted light as Lloyd discloses that the emitters can include mirrored cavities which use aluminum coatings.  It is viewed that the description of the aluminum coating being “particularly effective for containing and directing UVC and UVB radiation” implies a reflectance greater than 50%.  See [0074].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reflective light source structure of Lloyd with the targeted surface illumination light sources 122 of Clynne for the purpose of directing and containing the UV radiation to target the desired surface.
In regard to claims 23-26 and 29, Clynne is applied in the same manner as for claims 1-3 above.  It is noted that Clynne discloses the use of UV-A LEDs necessarily having a peak wavelength between 320 and 380 nm.  See [0068] and [0073].   It is viewed that the targeted light source 122 necessarily produces light in a more uniform spatial irradiance distribution on a plane than a Lambertian distribution and every surface of the plane would have an irradiance exceeding 50% of a maximum irradiance in an arbitrarily defined environment for human occupancy as the light from the LEDs of the light source have directed to target the surface which implies a uniform beam of light.
Clynne is silent in regard to wherein the light source comprises 122 comprises at least one UV-C light source which includes one or more UV-C LEDs arranged to emit UV-C light and having its peak wavelength in a range of 240 to 280 nanometers.
Lloyd discloses a disinfection system 10 which uses a germicidal radiation emitter 20 which utilizes UV-C LEDs which are capable of producing a narrow band of UV-C radiation at almost exactly the peak of germicidal effectiveness (~260-265 nm).  See [0069].  Lloyd teaches that the combination of multiple wavelengths is more effective against some microorganisms due to the ability of some microorganisms to repair damaged DNA from single wavelength UV radiation.  See [0066]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the UV-C producing LEDs of Lloyd with the light sources of the system of Clynne such that actinic UV radiation is produced at a level up to the actinic dose limit taught by Clynne for the purpose of inactivating microorganisms which are resistant to single wavelength UV radiation without causing harm to human beings.
In regard to claim 27,  Clynne teaches that the targeted light sources 122 can be located in a fixture 124, which is reasonably interpreted as regarding a traditional light fixture. See Figure 10 and [0068].   It would have been obvious to one of ordinary skill to have mounted the fixtures 124 of a plurality of the targeted light sources 122 of the combined system at distributed locations across a ceiling of the environment for human occupancy such that the light sources can be directed to the surfaces desired to be targeted without creating any new or unexpected result.  
In regard to claim 30, Clynne and Lloyd do not disclose the use of a spectral filter.  As such, a fair reading of the prior art would conclude that they do not require the use of a spectral filter. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774